Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed December 14, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Two documents listed on the IDS form submitted by Applicant were lined-through by the Examiner because copies of the documents were not provided.  Although documents with the same title and authors as listed were provided by Applicant, the publication dates and actual pages of those documents do not match the form listing.  The documents lined-through are: Desig. ID 61 (“Efficient Multi-Scale 3D CNN with Fully Connected CRF for Accurate Brain Lesion Segmentation” by Kamnitsas et al.) and Desig. ID 86 (“An Overview of Deep Learning in Medical Imaging Focusing on MRI” by Lundervold Copies of these documents are being provided by the Examiner in this Office Action, along with their correct listings on the attached PTO-892, so as to make them of record.

Reasons for Allowance
Reasons for allowance were provided in the Office Action dated September 16, 2021, and are incorporated herein by reference.

References Cited
The following documents correspond to those listed in the IDS filed December 14, 2021, but which were not provided by Applicant.
	Kamnitsas et al. “Efficient Multi-Scale 3D CNN with Fully Connected CRF for Accurate Brain Lesion Segmentation.” Medical Image Analysis vol.36, February 2017, pp.61-78.
	Lundervold et al. “An Overview of Deep Learning in Medical Imaging Focusing on MRI.” Z Med Phys vol. 29, issue 2, May 2019, pp.102-127.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665